DETAILED ACTION
Applicant: AIDA, Hiroshi; HORIUCHI, Hiroshi; & NAGAI, Masaya
Assignee: Canon Electron Tubes & Devices CO., LTD.
Attorney: Bogdan ZINCHENKO (Reg. No.: 57,473)
Filing: Amendment filed 13 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-26 are currently pending before the Office.

Response to Arguments
Applicant’s arguments, see Pages 7-12, filed 13 July 2022, with respect to claim rejections have been fully considered and are persuasive in that the claims have been amended to avoid the cited art and to make the claims definite.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 26, the closest prior art references are:
Ishida et al. – which discloses a radiation detection  module (Ishida et al.: Fig. 3A) including an array substrate (1) of photoelectric converters (16), a scintillator (3,31), a sealing part (5) made of resin (51; ¶42) with the sealing part facing outward (5).  However, Ishida et al. fails to disclose a thermoplastic resin sealing part, it fails to disclose the sealing part having a frame shape with a shape of an outer surface on an outer peripheral side of the sealing part being a curved surface protruding outward, and it fails to disclose a moisture-resistant part covering the scintillator and being bonded to the outward-protruding curved surface of the sealing part (claim 1) or the forming of the sealing part includes forming a protrusion at a joint between a start position and an end position of the frame-shaped coating (claim 26).

    PNG
    media_image1.png
    423
    1003
    media_image1.png
    Greyscale

Toshiba – which discloses a radiation detection module (Toshiba: Figs. 1, 5, & 7) including an array substrate (2) with photoelectric converters (2b), a scintillator (5), a sealing part (9,9a,9b), and a moisture resistant part (7).  However, Toshiba fails to disclose a thermoplastic resin sealing part and it fails to disclose the sealing part having a frame shape with a shape of an outer surface on an outer peripheral side of the sealing part being a curved surface protruding outward, and it fails to disclose a moisture-resistant part covering the scintillator and being bonded to the outward-protruding curved surface of the sealing part (claim 1) or the forming of the sealing part includes forming a protrusion at a joint between a start position and an end position of the frame-shaped coating (claim 26).

    PNG
    media_image2.png
    257
    1065
    media_image2.png
    Greyscale

Shoji et al. – which discloses a radiological image conversion panel (Shoji et al.: Abstract) including a phosphor sheet (Fig. 1 phosphor 11) and a protective thermoplastic resin film (¶32).  However, Shoji et al. fails to disclose a sealing part coating a scintillator on a plurality of photoelectric converters provided in an array substrate, it fails to disclose bonding a peripheral edge vicinity of the sheet, and it fails to disclose a moisture-resistant part covering the scintillator and being bonded to the outward-protruding curved surface of the sealing part (claim 1) or the forming of the sealing part includes forming a protrusion at a joint between a start position and an end position of the frame-shaped coating (claim 26).

    PNG
    media_image3.png
    148
    237
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation detection module (claim 1) or method of manufacturing a radiation detection module (claim 26) including an array substrate (2) of a plurality of photoelectric converters (2b), a scintillator (5), a sealing part (8) including thermoplastic resin as a major component and provided around the scintillator (5) and bonded to the array substrate (2) and the scintillator (5), the sealing part having a frame shape, a shape of an outer surface on an outer peripheral side of the sealing part (8) being a curved surface protruding outward (Fig. 4B); and a moisture-resistant part (7) covering the scintillator (5) and being bonded to the outward-protruding curved surface of the sealing part (8) (claim 1) or the forming of the sealing part (8) includes forming a protrusion at a joint between a start position and an end position of the frame-shaped coating (claim 26), in combination with the other claimed elements.  Claims 2-25 are allowed based on dependency.

    PNG
    media_image4.png
    427
    598
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884